ORDER

PER CURIAM.
AND NOW, this 18th day of October, 2007, the Petition for Allowance of Appeal is GRANTED. The issues, rephrased for clarity, are:
(1) Whether the Superior Court erred in its determination that trial had commenced for the purpose of denying Petitioner’s request to withdraw his waiver of trial by jury?
(2) Whether the Superior Court erred in applying an abuse of discretion standard of review to the denial of the request to withdraw of the jury trial waiver where the trial court determined that it was required as a matter of law to deny the request?
(3) Whether the decisions of the lower courts served to deny Petitioner his *691right to trial by jury under the federal and state Constitutions?